Judgment, Supreme Court, Bronx County, rendered May 20, 1975, convicting the defendant after a nonjury trial (under Indictment No. 2787/73) of the crimes of manslaughter in the second degree and possession of a weapon as a felony, unanimously modified, on the law, to the extent of reversing the conviction on the count of possession of a weapon as a felony and dismissing that count of the indictment and, as so modified, the judgment is affirmed. The count dismissed is an inclusory concurrent count and conviction of the greater crime of manslaughter mandates the dismissal of the count of possession of a weapon (CPL 300.40, subd 3, par [b]; People v Pyles, 44 AD2d 784). Judgment, Supreme Court, Bronx County, rendered July 1, 1975, convicting the defendant upon a plea of guilty of the crime of possession of a weapon as a felony (under Indictment No. 2806/73), unanimously affirmed. The additional consecutive sentence imposed by this independent plea was part of the understanding between the parties, voluntarily entered and encompassing an unrelated crime. We find no reason to disturb it. Concur—Lupiano, J. P., Birns, Lane and Nunez, JJ.